Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US Pub. No. 2018/0143717 A1) in view of Bae et al. (US Pub. No. 2018/0113559 A1).
As to claim 1, An shows a touch display substrate (Fig. 4 and paras. 112 – 117), comprising a plurality of sub-pixels (Figs. 1, 3A and 3B and paras. 73 and 90), each of the sub-pixels comprises a storage capacitor C1 (Figs. 3A and 3B and para. 92), a driving transistor DRT (Figs. 3A and 3B and para. 91), a switching element T2 and a light emitting element OLED (Figs. 3A and 3B  and paras. 93 and 105), a first electrode of the storage capacitor is coupled to a gate electrode of the driving transistor (Figs. 3A and 3B), a second electrode of the storage capacitor is opposite to the first electrode of the storage capacitor and is coupled to a first electrode of the driving transistor (Figs. 3A and 3B), a second electrode of the driving transistor (connected to node N3, Figs. 3A and 3B), the switching element and the light emitting element are sequentially coupled 
An does not show that each of the touch electrodes is formed by the second electrode of the storage capacitor in at least one of the sub-pixels, during a touch stage, the switching element is configured to decouple an electrical coupling between the second electrode of the driving transistor and the light emitting element.
Bae shows a process wherein each of a group of touch electrodes TE is formed by a second electrode of a storage capacitor in at least one of a group of sub-pixels, and during a touch stage, a switching element is configured to decouple an electrical coupling between a second electrode of a driving transistor and a light emitting element (Fig. 41 and 42 and paras. 589 – 601).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of An with those of Bae because designing the system in this way allows the device to improve touch-sensing performance without deteriorating display performance and touch performance (para. 667).

Bae shows show that a touch electrode is formed by electrically coupling second electrodes of storage capacitors in multiple adjacent ones of the sub-pixels (Fig. 4 and paras. (583 – 592).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of An with those of Bae because designing the system in this way allows the device to improve touch-sensing performance without deteriorating display performance and touch performance (para. 667).
As to claim 3, An shows that the touch lines extend along a column direction, the touch electrodes are arranged in an array (Figs. 9 – 11).
An does not show that each of the touch electrodes is formed by electrically coupling second electrodes of storage capacitors in m rows and n columns of ones of the sub-pixels, m and n are integers larger than or equal to 2, in each of the touch electrodes, the second electrodes of the storage capacitors of the sub-pixels in a same row are coupled into a whole to form a sub-electrode strip, and sub- electrode strips in different rows are coupled to a same one of the touch lines.
Bae shows that each of a group of touch electrodes is formed by electrically coupling second electrodes of storage capacitors in m rows and n columns of ones of the sub-pixels, m and n are integers larger than or equal to 2, in each of the touch electrodes (Fig. 41 and paras. 583 – 586), the second electrodes of storage capacitors of the sub-pixels in a same row are coupled into a whole to form a sub-electrode strip 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of An with those of Bae because designing the system in this way allows the device to improve touch-sensing performance without deteriorating display performance and touch performance (para. 667).
As to claim 13, An shows that the touch electrodes and the touch lines are made of metal material (para. 216).
As to claim 14, An as modified shows a display device (Fig. 1 and para. 71), comprising: the touch display substrate of claim 1 (see rejection above).
As to claim 15, An shows a method for driving a touch display substrate (Fig. 4 and paras. 112 – 117), the touch display substrate comprises a storage capacitor C1 (Figs. 3A and 3B and para. 92), a driving transistor DRT (Figs. 3A and 3B and para. 91), a switching element T2 and a light emitting element OLED (Figs. 3A and 3B  and paras. 93 and 105), a first electrode of the storage capacitor is coupled to a gate electrode of the driving transistor (Figs. 3A and 3B), a second electrode of the storage capacitor is opposite to the first electrode of the storage capacitor and is coupled to a first electrode of the driving transistor (Figs. 3A and 3B), a second electrode of the driving transistor (connected to node N3, Figs. 3A and 3B), the switching element and the light emitting element are sequentially coupled in series (Figs. 3A and 3B), the touch display substrate is also provided with a plurality of touch electrodes which are mutually insulated (Figs. 9 – 11 and para. 174) and a plurality of touch lines TL, which are mutually insulated (Figs. 9 – 11 and 15 and paras. 190 and 199), respectively coupled 
An does not show that each of the touch electrodes is formed by the second electrode of the storage capacitor in at least one sub-pixel, the method comprises: during a display stage, providing a first voltage signal to each of the touch line for display; during a touch stage, providing a first touch signal to each of the touch lines and receiving a first feedback signal fed back by each of the touch lines, wherein during the touch stage, the switching element is controlled decouple an electrical coupling between the second electrode of the driving transistor and the light emitting element.
Bae shows a process wherein each of a group of touch electrodes is formed by the second electrode of the storage capacitor in at least one sub-pixel, the process comprises: during a display stage, providing a first voltage signal to each of the touch line for display; during a touch stage, providing a first touch signal to each of the touch lines and receiving a first feedback signal fed back by each of the touch lines, wherein during the touch stage, the switching element is controlled decouple an electrical coupling between the second electrode of the driving transistor and the light emitting element (Fig. 41 and 42 and paras. 589 – 601).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of An with those of Bae because designing the system in this way .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over An and Bae as modified above in view of Martisauskas (US Pub. No. 2013/0063891 A1).
As to claim 5, An as modified above does not show that the touch display substrate is a flexible touch display substrate.
Martisauskas shows that touch display substrate is a flexible touch display substrate (para. 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of An as modified above with those of Martisauskas because designing the system in this way allows the device to reduce residual stress (para. 34).
Allowable Subject Matter
Claims 4, 6 – 12 and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627